PRESIDING JUSTICE LUND, specially concurring: I agree that section 10 — 23.5 of the Code applies to custodian full-time employees. I believe the section could be made worthless if a reduction in hours could be used to circumvent its provisions. The section cannot be read as to apply to part-time employees. It bothers me that employees who work 40 hours per week plus some overtime for over 2xk calendar years can be considered part time. However, the facts in this case, with plaintiff’s acknowledgement of his status, taken with the extra work of consolidating two schools, adequately sustain the trial court’s finding of temporary employment. Without the special facts present, I would be hard put to sustain a school district’s avoidance of the section by using the term temporary employment.